EX-10.71.01 ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is made as of June 9, 2008 (“Effective Date”) by EMERITUS CORPORATION, a Washington corporation (“Buyer”), and HEALTH CARE REIT, INC., a Delaware corporation (“HCN”), together with the affiliates of HCN listed on Schedule 1 hereto (individually and collectively with HCN, “Seller”). Seller owns the land, improvements and certain personal property located at the facilities listed on Schedule 2-A hereto (the “Tranche 1 Facilities”) and at the facilities listed on Schedule 2-B hereto (the “Tranche 2 Facilities”). Buyer leases 18 of the 19 Tranche 1 Facilities and certain other facilities from Seller pursuant to an Amended and Restated Master Lease Agreement dated as of September 30, 2003, as amended, and the Tranche 1 Facility located in Auburn, Massachusetts pursuant to a Lease Agreement dated as of February 26, 1996, as amended.The two leases that relate to the 19 Tranche 1 Facilities are collectively referred to herein as the “Master Lease 1.”Buyer leases the Tranche 2 Facilities and certain other facilities from Seller pursuant to a Master Lease Agreement dated as of September 30, 2004, as amended (the “Master Lease 2”) except, however, that the Tranche 2 Facilities located in Louisville, Kentucky and Ontario, Oregon are leased under a Lease Agreement dated as of February 26, 1996, as amended (the “Louisville Lease”) and the Master Lease 1, respectively.All references hereinafter to the Master Lease 2 shall also mean and include the Louisville Lease except where noted otherwise.The Tranche 1 Facilities and Tranche 2 Facilities are each individually referred to herein as a “Facility” and collectively referred to herein as the “Facilities.”The Master Lease 1 and Master Lease 2 are each individually referred to herein as a “Master Lease” and collectively referred to herein as the “Master Leases.”The Master Leases and all agreements, instruments and documents executed by Buyer in connection with either Master Lease are collectively referred to herein as the “Master Lease Documents.” Based solely upon the representations and warranties of Buyer as set forth in each Master Lease, Buyer is the licensed operator of each Facility, either directly or through certain of its wholly-owned subsidiaries and subtenants.Buyer desires to purchase the Facilities from Seller on the terms and conditions set forth in this Agreement (the “Acquisition”). NOW, THEREFORE, in consideration of the foregoing recitals and the mutual agreements, representations and warranties contained herein, Seller and Buyer agree as follows: ARTICLE 1: SALE AND PURCHASE OF ASSETS 1.1Acquisition Assets.Subject to the terms and conditions of this Agreement, Buyer shall purchase from Seller, and Seller shall sell, transfer and convey to Buyer, the following assets that relate to the Facilities (the “Assets”):[i] the real property, as legally described in Exhibit A attached hereto, and the improvements and fixtures located thereon, together with all rights, easements and privileges appurtenant thereto (the “Real Property”); [ii] the furniture, equipment and other personal property located at the Facilities to the extent owned by Seller (the “Personal 1 Property”); and [iii] all of Seller's right, title and interest (if any) in and to all intangible property now or on the applicable Closing Date (as hereinafter defined) owned or held in connection with the Real Property or the Personal Property, including, without limitation, governmental approvals and development rights, directly related to the Real Property (the “Intangible Property”). 1.2Excluded Assets.Notwithstanding anything to the contrary in this Agreement, the Assets do not include any rents, issues or accounts arising from or payable due to Seller’s interest in the Facilities or Seller’s interest as “Landlord” under either Master Lease. 1.3No Assumption of Liabilities.Except as expressly provided herein, Buyer shall not assume any liabilities, obligations or debts of Seller, including without limitation, the obligations of Seller, as Landlord, under either Master Lease; provided, however, that the indemnification obligations of Buyer under Section 5 of each Master Lease and Sections 4.6.1 and 8.1 of each of the leases that relate to the Auburn and Louisville properties, shall survive each Closing (as hereinafter defined) for the time periods defined in each such Master Lease and leases. 1.4Close in Tranches.The sale ofthe Assets shall be closed in two separate tranches (each a “Tranche”) with the Tranche 1 Facilities closed in “Tranche 1” as designated on Schedule 2-A and with the Tranche 2 Facilities closed in “Tranche 2” as designated on Schedule 2-B (each a “Closing”).Concurrently with each Closing, Buyer and Seller shall amend the Master Lease 1 and, if and when applicable, the Master Lease 2, to delete the sold Facilities and adjust the Investment Amount (as defined therein) and corresponding provisions.Within 20 days of the Effective Date, Seller shall provide Buyer with an initial draft of the form amendment to the Master Leases to be executed in connection with each Closing. 1.5Section 1031 Transaction.Seller or Buyer, or both of them, may close either Tranche 1 or Tranche 2 or both as part of a like-kind exchange of properties under Section 1031 of the Internal Revenue Code of 1986, as amended, and applicable rules and regulations.The exchanging party shall bear all costs of the exchange.The other party shall cooperate with the exchanging party and do all things reasonably required and requested by the exchanging party (provided that such actions do not increase the other party’s obligations or liabilities under this Agreement) to effect and facilitate such an exchange.The exchanging party shall and does hereby indemnify, defend and hold the other party harmless for and from all liabilities arising as a result of the exchange that would not have arisen had the exchanging party not closed Tranche 1, Tranche 2, or both as part of a like-kind exchange.Anything in this Section 1.5 to the contrary notwithstanding:[i] no party makes any representation or warranty to the other as to the effectiveness or tax impact of any proposed exchange; [ii] in no event shall any party be required to take title to any exchange or replacement property; [iii] in no event shall completion of any such exchange be a cause or excuse for any delay in either Closing; and [iv] no party shall be required to incur any costs or expenses or incur any additional liabilities or obligations in order to accommodate any exchange requested by the other party or any exchange intermediary or facilitator. 2 1.6Condition of Assets.EXCEPT AS EXPRESSLY PROVIDED IN ANY REPRESENTATION AND WARRANTY CONTAINED HEREIN OR IN ANY CONVEYANCE DOCUMENT EXECUTED AND DELIVERED AT A CLOSING, THE ASSETS ARE SOLD IN “AS IS, WHERE IS” CONDITION WITH NO WARRANTIES WHATSOEVER, EITHER EXPRESS OR IMPLIED, WHETHER OF THE SUITABILITY THEREOF, THE DESIGN OR CONDITION THEREOF, THE MERCHANTABILITY THEREOF, THE FITNESS THEREOF FOR A PARTICULAR PURPOSE, THE PHYSICAL CONDITION THEREOF, THE QUALITY OF WORKMANSHIP THEREOF, THE CONFORMITY THEREOF TO FEDERAL, STATE OR LOCAL GOVERNMENTAL REQUIREMENTS, THE OWNERSHIP, NON-INFRINGEMENT OR RIGHT TO USE ANY NAMES, DESIGNS OR MARKS ASSOCIATED WITH ANY FACILITY (INCLUDING, WITHOUT LIMITATION, THE NAMES SET FORTH IN SCHEDULE 2-A AND SCHEDULE 2-B HERETO), OR WITH REGARD TO BUYER’S TENANCY, OPERATION OR LICENSURE OF THE FACILITIES OR ANY RIGHTS WITH RESPECT THERETO. ARTICLE 2: PURCHASE PRICE 2.1Purchase Price.The “Tranche 1 Purchase Price” and the allocated purchase price for each Tranche 1 Facility is set forth on Schedule 2-A and the “Tranche 2 Purchase Price” and the allocated purchase price for each Tranche 2 Facility is set forth on Schedule 2-B.The total of the Tranche 1 Purchase Price and the Tranche 2 Purchase Price is $299,819,368.00 (the “Purchase Price”).All cash payments shall be payable in immediately available funds by wire transfer to an account designated by Seller. 2.2Earnest Money.Within one business day after the Effective Date, Buyer shall deliver an earnest money deposit in an amount equal to one percent (1%) of the Purchase Price (the “Earnest Money”) to the Title Company (as hereinafter defined) for deposit into an escrow account and which shall be held pursuant to an escrow agreement in the form attached hereto as Exhibit B, to be executed by Buyer, Seller and the Title Company in connection with the deposit of the Earnest Money.The Earnest Money, together with all interest earned thereon is referred to herein as the “Deposit.”The Title Company shall hold the Deposit in an interest-bearing account. 2.3Due Diligence Period.Due to Buyer’s existing tenancy and operation of the Facilities, Buyer has determined that it will complete all of Buyer’s due diligence with respect to the Facilities within 30 days after the Effective Date (“Due Diligence Period”).At any time during the Due Diligence Period, Buyer shall, in its sole discretion, be entitled to deliver a written notice to Seller in accordance with the terms of this Agreement, stating that Buyer has elected to terminate this Agreement.If Buyer terminates this Agreement in accordance with the terms hereof within the Due Diligence Period, the Title Company will pay the Deposit as follows:[i] to Seller, the reasonable amount of outside counsel’s legal fees incurred by Seller in connection with the Acquisition, as mutually instructed in writing by Buyer and Seller, and [ii] to Buyer, the balance of the Deposit. 3 2.4Deposit at Closing; Failure to Close; Remedies.[i] In the event that each Tranche shall close as provided herein, the Deposit shall be applied to the Tranche 2 Purchase Price at the Tranche 2 Closing.[ii] In the event that Buyer has not terminated this Agreement within the Due Diligence Period pursuant to Section 2.3, and either Tranche shall fail to close as provided herein due to Buyer's default under this Agreement, then, as liquidated damages, the Deposit shall be retained by Seller and Buyer shall pay Seller the reasonable amount of out-of-pocket costs incurred by Seller in connection with the Acquisition.The retention of the Deposit and receipt of such out-of-pocket costs as liquidated damages shall be Seller’s sole and exclusive remedy for such failure to close, at law or in equity; provided, however, such retention of the Deposit by Seller and its receipt of such out-of-pocket costs shall not limit, release or otherwise affect Buyer’s indemnity obligations under this Agreement and under the Master Lease Documents.[iii] In the event that Buyer has not terminated this Agreement within the Due Diligence Period pursuant to Section 2.3, and either Tranche shall fail to close as provided herein due to Seller’s default under this Agreement, then as liquidated damages, the Deposit shall be returned to Buyer and Seller shall pay Buyer the reasonable amount of out-of-pocket costs incurred by Buyer in connection with the Acquisition.The return of the Deposit and receipt of such out-of-pocket costs as liquidated damages shall be Buyer’s sole and exclusive remedy for such failure to close, at law or equity.[iv] In the event that Buyer has not terminated this Agreement within the due diligence period pursuant to Section 2.3, if either Closing does not occur for any reason other than Buyer's or Seller’s default under this Agreement, then the Deposit shall be retained by Seller after payment to Buyer of its reasonable out-of-pocket costs incurred in connection with the Acquisition. 2.5INTENTIONALLY OMITTED 2.6Liquidated Damages.The parties hereto acknowledge that the actual damages sustained by Seller and Buyer if the transactions contemplated hereby shall fail to close are difficult to ascertain, and the parties hereby further agree that the liquidated damages amounts set forth in Section 2.4 are reasonable estimates of the amount of damages, including consequential damages, which Seller and Buyer would suffer by the other’s failure to close under this Agreement, gauged by the circumstances existing at the time this Agreement is executed, and such amounts are not intended as a penalty. 2.7Financing of Acquisition.Buyer intends to finance the Acquisition of each Tranche through one or more loans from third party lenders (individually and collectively, the “Acquisition Loan”).Buyer will borrow not less than 70% of the Purchase Price pursuant to the Acquisition Loan.The balance of the Purchase Price for each Tranche (the “Balance”) will be paid as follows:[i] 40% of the Balance will be paid in cash by Buyer, and [ii] 60% of the Balance will be obtained pursuant to a single loan (the “Seller Loan”) to be made by HCN or an affiliate thereof (“Lender”) to Emeritus Corporation, irrespective of any assignment of Buyer of its rights under this Agreement.Notwithstanding the foregoing, the maximum Seller Loan amount will be $50,000,000.00 and Buyer will increase its cash investment as necessary to cover any shortfalls.Buyer may draw up to the entire Seller Loan amount to fund the Tranche 1 Purchase Price; provided, however, that Buyer shall have given reasonable assurance to Seller that Buyer has the cash assets and other resources necessary to pay the Balance of the Tranche 2 Purchase Price in cash.The proceeds of the Seller Loan shall be applied solely to the payment of the Purchase Price. 4 2.8Seller Loan Terms.The terms of the Seller Loan are set forth in the Term Sheet for Sale of Facilities and Seller Loan issued by HCN and accepted by Buyer dated as of March 25, 2008 (“Term Sheet”), which Term Sheet is attached hereto as Exhibit C.Notwithstanding the terms of the Seller Loan set forth in the Term Sheet, the Seller Loan shall not be secured by a pledge of equity interest of any subsidiary of Emeritus Corporation to whom Emeritus Corporation assigns its rights under this Agreement, or to whom Emeritus Corporation nominates to take title to the Facilities.In lieu of taking a pledge of an interest in any subsidiary of Emeritus Corporation, Emeritus Corporation shall provide Lender with a leasehold mortgage of its interest in Master Lease 2 and a contingent leasehold interest in Master Lease 1 to secure Emeritus Corporation's obligations under the Seller Loan.Within 20 days of the Effective Date, Seller shall cause Lender to deliver to Buyer the proposed documents (the “Loan Documents”), all of which are to be executed and delivered at the Tranche 1 Closing to evidence and secure the Seller Loan, including any leasehold or contingent leasehold mortgages, which Loan Documents shall comply with the terms for the Seller Loan set forth in the Term Sheet, as modified by this Section 2.8. 2.9No Prorations.Buyer and Seller acknowledge and agree that each Master Lease is absolutely net to Seller, as Landlord, and that Buyer, as tenant thereunder, is solely responsible for all Impositions (as defined therein), real estate and personal property taxes, insurance premiums, utility charges, licensure expenses and all other expenses incurred in connection with the operation, maintenance and use of the Facilities.Accordingly, Buyer shall be solely responsible for all such amounts whether accruing prior to or after the respective Closing Date and there shall be no prorations on account thereof between Buyer and Seller hereunder, except that Buyer shall be entitled to a credit against the Purchase Price for any rent or other charges paid to Seller and which are applicable to any period after the applicable Closing Date. ARTICLE 3: THE CLOSINGS 3.1Closing Deadlines.
